Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	In view of the pre-appeal brief filed on 10/02/2020, PROSECUTION IS HEREBY REOPENED. 
Status of the application
3.	Claims 1-4, 7, 10-13, 15-24 are pending in this application.
Claims 1-4, 7, 10-13, 15-24 have been rejected.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35
U.S.Q 102 and 103 (or as subject to pre-AIA  35 U.S.Q 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5a. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all Obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between 

5b. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.

6.    Claim (s) 1- 4, 11-13, 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schlyter et al. US 2004/0043043 in view of Beetz et al.
USPN 8,939,388 and further in view of evidence given by NPL Potter et al. (in The Annals of Applied Biology, Vol 39, No 1 pages 1-18,1952) and further in view of Shean D et al. USPN 4303582 (alternatively, further in view of Pyves et al. USPN 4368100).

7.    Regarding claims 1, 15, and 22, Schyter et al. discloses that emulsion composition containing oils e.g. flavor oil ([0049]) which may be dispersed in combination with thickeners containing continuous aqueous phase to make oil-in-water emulsion ( [0006]-[0012] and in  [0014] continuous aq. phase) and spray drying technology is used by atomizing the liquid emulsion in combination with the addition of sorbitol etc. further in the atomization zone at the top or the bottom of the atomization zone in order to agglomerate the product ([0102]) to make agglomerated  product.
However, Schlyter et al. is silent about the condition of (i) atomization step in an electrostatic spray dryer with an electrostatic charge to the droplets in the ranges of about 5kV to about 60kV and (ii) inlet and outlet temperature of the electrostatic spray dryer as claimed in claim 1.
With respect to (i) and (ii), Beetz et al. discloses the step of atomizing the emulsion into droplets in an electrostatic spray dryer (the yogurt-starch slurry (emulsion) is atomized In electrostatic spray dryer to produce a plurality of droplets ( col. 6, lines 25-40; col. 11, lines 15-22) and applying an electrostatic charge to the droplets at about 45 kV ( col 6, lines 25-40), drying the droplets in the spray dryer (drying droplets in electrostatic spray dryer; col 2, lines 47-66) which meet the claimed ranges between in the range of about 5 kV to about 60 kV (atomized droplets are electrostatically charged) as claimed in claim 1 and at an inlet temperature of about 40 degrees C ( col 7 lines 35-37) which meet the claimed ranges between 25 degrees C to about 110 degrees C inlet temperature and an outlet temperature of about 32 degrees C ( col 7 lines 35-37) which meet the claimed ranges between about 25 degrees C to about 80 degrees C outlet temperature to obtain the encapsulated product (plurality of dried particles containing encapsulated active ingredient (col 2 lines 47-61 and col 12 lines 21-26). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 
Beetz et al. also discloses that at the point of atomization water ratio is adjusted to about 20-50 weight percentage (consistent with 50 percent solids by weight) (col. 3, lines 25-29) which meet the claimed ranges between ‘15% to 50% by weight of the solid content’ prior to atomization step as claimed in claim 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schyter et al. with the teaching of Beetz et al. to use the ‘electrostatic spray dryer” in order to apply an electrostatic charge to the slurry in order to make electrostatically charged particles to permit repulsive force to divide into wet sub-particles (Abstract) and continuing the suspending step for sufficient time to drive off water without applying heat to get dried active ingredient particles encapsulated with the carrier (Abstract) having an inlet air temperature of about 40 degree C and outlet air temperature is about 32 degree C ( col 7 lines 35-37) and, therefore, it is well understood that the electrostatic spray -dryer provides the benefit to spray dry heat sensitive encapsulated active materials having longer projected shelf-life of the powder (col 12 lines 15-19).
Regarding the claim limitations of “with a gas pressurized at a pressure of 5 psi to 80 psi” in claim 1 or 5 psi to 60 psi in claim 22, this is considered to be a result effective variable. The reason is it is within the skill of one of ordinary skill in the art to optimize the conditions of the ‘electrostatic spray dryer’ to obtain the desired 
Absent showing of unexpected results, the specific amount of atomizing gas pressure of 5 psi to 80 psi in claim 1 or 5 psi to 60 psi in claim 22, are not considered to confer patentability to the claims. As the ‘electrostatic charge’ etc. are variables that can be modified, among others, by adjusting the amount of gas pressurized at the atomization step, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ‘gas pressurization’ at the step of atomization in Beetz et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. “uniform distribution” and desired electrostatically charged emulsion droplet” etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding amended claim limitation of claim 1 which recites “introducing the emulsion into an electrostatic spray dryer at a fixed feed rate in the range of about 2 ml/min to about 10,000 ml/min”, Schyter et al. et al. in view of Beetz et al. are silent about “the feed rate in the range of about 2 ml/min to about 10, 000 ml/min” to introduce the emulsion into the electrostatic spray drier.
Shean et al. discloses feed rates of 10 liters /hr. yielding 1.2 kg per hour of spray dried product (in Example 2 col 4 Example 2 lines 20-35) which meets broad claim range between 2m I/m in to 10,000 ml/m in.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Beetz etal. to include the feed rate as taught by Shean D et al. in order to achieve the desired batch size of the final product.
Therefore, it is within the skill of one of ordinary skill in the art to optimize the feed rate based on the desired batch size needed for the final product (Shean et al., Islam et al. in Example 2 col 4 Example 2 lines 20-35).

(Additionally), Beetz et al. is silent about the feed rate to introduce the emulsion into the electrostatic spray drier.
Pyves et al. discloses feed rates in terms of lbs. /hr. which can be converted to ml/minute by converting the density of the feeding ingredients (in Example 1 col 7 lines 25-35 and in Example 2 col 8 lines 20-25). However, the claimed range is within 2ml/min to 10,000 ml/min which is broad.
Pyves et al. also discloses that feed rate varies and it can be optimized based on the desired feed rate required at the spray nozzle in order to have desired pattern of spray nozzle oscillation (in Example 1 col 7 lines 25-35 and in Example 2 col 8 lines 20-25). It is also well known that the feed rate depends on the capacity of the receiving container.

Absent showing of unexpected results, the specific amount of flow rate is not considered to confer patentability to the claims. As the pattern of spray nozzle oscillation are variables that can be modified, among others, by adjusting the amount of flow rate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flow rate in Beetz et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. the pattern of spray nozzle oscillation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding viscosity of “about 150 cps to about 250 cps” as claimed in claim 1, Schlyter et al. discloses that the thickener which serves as viscosity modifier can be used ([0044]) and viscosity of the emulsion is optimized in a way so that it should be to 
Absent showing of unexpected results, the specific amount of viscosity is not considered to confer patentability to the claims. As the viscosity is variable that can be modified, among others, by adjusting the amount of thickener, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  thickener in Schlyter et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired viscosity to have stability of the emulsion etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.    Regarding claims 2, 3, 4, 12, 23, 24, Schlyter et al. discloses that the ‘flavoring oil” is used in the emulsion composition having thickeners containing continuous aqueous phase to make oil-in-water emulsion ([0006]-[0012] and in [0014] continuous aq. phase). Therefore, oil is encapsulated and is core material. 

 It is also to be noted that the thickener with aqueous water in the oil in water emulsion ([0043], [0049]) represents the encapsulating material and therefore, reads on “wall material” and thickener belongs to gum including carboxymethylcellulose, xanthan gum also ([0044]) to meet claim 12.  
It is also to be noted that Schyter et al. et al. discloses that an encapsulated composition contains a polysaccharide that contains uronic acid residue and useful polysaccharides that contain uronic acid residue includes gum acacia (col 7 lines 25-30) and gluten provides encapsulation of ingredients like oil, fats etc. (col 7 lines 5-20) which in combination with polysaccharide provides encapsulation of fats, oils etc. (at least in Title, Abstract and col 7 lines 5-20) to meet claim 23.

9.    Regarding claims 11, 18, 19, 20, Beetz et al. discloses that the average droplet size which is particle size of the encapsulated product is 10-300 micron (col 7 lines 60-67). This size represents the size range of the ‘granulated droplets’ of claim 1, 15. 
However, when more than one granulated drplets are bound by sorbitol etc. to make agglomerates of Schlyter et al. ([0102]), it will increase and the final agglomerate size depends on the number of particles are bound together. Therefore, even if it is not explicitly disclosed, however, it is within the skill of one of ordinary skill in the art to optimize the agglomerated bound particle size which depends on the duration of the 
Therefore, it is considered as result effective variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time of contact between atomized droplets and carrier sorbitol etc.  (binder)  in Schlyter et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired agglomerated size.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 20, it is also to be noted that it is also within the skill of one of ordinary skill in the art to optimize the duration of the contact time etc.to have desired percent of the particle size of bound particles including 50% or more having greater than 125 micron  as claimed in claim 20. Therefore, as discussed above it is also the result effective variable and is applicable as discussed for claims 18, 19 above. 

10.    Regarding claim 13, Beetz et al. discloses the water (101), carrier (102) and active ingredient (103) are mixed together and water and carrier are mixed together, (therefore hydrated first) and then the active ingredient is added ( col 1 lines 44-50, Fig 1 col. 5 lines 15-17 e.g. some elements have same reference designators as mentioned in prior art Fig 1) to make slurry (Figs 1,2 and in fig 1, 101,102, 103 col. 5 lines 15-17 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Schlyter et al. to include the teaching of Beetz etal.to incorporate the sequential steps of hydrating wall material prior to emulsification in order to emulsify the core material containing wall material in emulsion form for further processing step (i.e. spray dry).

11.    Claim 16 recites “ surface oil content of about 0.5% by weight or less” which can be interpreted as zero also. Beetz et al. does not specifically mention any disclosed range amount of surface oil content as carrier in the composition. The term “0.5% by weight or less” includes zero as a lower limit, and therefore this component is interpreted to be optional In re Michel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974) and MPEP 2173.05(c).

12.    Regarding claim 17, Schyter et al. discloses that emulsion composition containing oils e.g. flavor oil ([0049]) which may be dispersed in combination with thickeners containing continuous aqueous phase to make oil-in-water emulsion ( [0006]-[0012] and in  [0014] continuous aq. phase).
(Additionally), Beetz discloses the methods of claim 1 or 2. Beetz discloses in one embodiment that the active ingredient (i.e. core material) can be flavor, fragrance (in claim 13 of Beetz et al.) and the core material can comprise a volatile oil e.g. 

13.    Regarding claim 21, it is to be noted that the disclosed prior arts by Schlyter et al. in view of Beetz et al. do not specifically disclose the product yield. Therefore, it can be any percent value including 100% product yield also by using the disclosed method.
It is also within the skill of one of ordinary skill in the art to optimize the method steps from the disclosed method as disclosed by Schyter et al. in view of Beetz et al. to have the desired product yield including greater than 90% also.

14.    Claims 7, 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over  Schlyter et al. US 2004/0043043 in view of Beetz et al. USPN 8,939,388 in view of Shean D et al. USPN 4303582 and further in view of Pyves et al. USPN 4368100 as applied to claim 1 and further in view of Islam et al. (in J Drying Technol. Vol. 28 (9) pages 1035-1043, 2010).

16.    Regarding claim 7, Schlyter et al. in view of secondary prior arts are silent about using inert gas and pressurizing condition to pressure the inert gas.
Pyves et al. discloses that the inert gas is used to make spray -dried coffee (Abstract). Pyves et al. also discloses that the extract and nitrogen gas pressure intake of the two-fluid flow rotor are 160-170psi and 120 psig respectively (col 7 lines 12-15). It is understood that the nitrogen gas which is an inert gas which is pressurized and it has the intake pressure of 120 psig to meet claim 7.


17.    Regarding claim 10, Pyves et al. discloses that the inert gas is used to make spray -dried coffee (Abstract). It is also to be noted that Pyves et al. also discloses that the extract and nitrogen gas are sent onto the drying tower via the passage of two fluid flow rator through spray nozzle (Fig 1) which reads on “the droplets are dried in the presence of a gas as claimed in claim 10.

Response to arguments
18.	It is to be noted that the method of Beetz et al. modifies Schlyter et al. ([0102]) at the atomization step which meets the atomization condition to makes “electrostatically charged emulsion droplets (which) are granulated (i.e. plurality of small droplets) encapsulated product ” to meet claim 1 and having “granulated morphology” and by the additional spraying of sorbitol etc. in the atomized chamber at the top or bottom of the spray dryer of Schlyter et al. ([0102]), the final product is “agglomerated product “ ([0102] of Schlyter et al. which reads on “ representative of plurality of bound particles” of claim 1.

Conclusion
19. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792